               Case 2:18-cv-00928-MJP Document 97 Filed 01/04/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10           YOLANY PADILLA, et al.,                         CASE NO. C18-928 MJP

11                                 Plaintiffs,               ORDER ON MOTION FOR
                                                             EXTENSION OF TIME TO FILE
12                   v.                                      ANSWER

13           US IMMIGRATION AND CUSTOMS
             ENFORCEMENT, et al.,
14
                                   Defendants.
15

16
             For good cause shown, the Government’s motion to extend the answer deadline in the
17
     above-entitled matter is GRANTED.
18
             IT IS ORDERED that the deadline for filing an answer in this matter is extended until
19
     such time as the Department of Justice attorneys are permitted to resume their usual civil
20
     litigation functions.
21
             IT IS FURTHER ORDERED that the answer deadline in this case is extended until seven
22
     days after Congress restores appropriations to the Department of Justice.
23

24


     ORDER ON MOTION FOR EXTENSION OF TIME TO FILE ANSWER - 1
             Case 2:18-cv-00928-MJP Document 97 Filed 01/04/19 Page 2 of 2



 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated January 4, 2019.

 3

 4
                                                         A
                                                         The Honorable Marsha J. Pechman
                                                         United States Senior District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR EXTENSION OF TIME TO FILE ANSWER - 2
